PER CURIAM
Wife appeals from a decree of dissolution, contending that the trial court erred in its valuation of certain marital assets and in failing to award her a share of an inheritance received by husband after the parties had separated. Husband cross-appeals, assigning error to the award to wife of a judgment that included one-half the present value of two of his retirement plans, rather than a share of the benefits, if and when received, after his retirement; to the award of interest on the judgment at the rate of 12 percent; and to the award of permanent spousal support and its monthly amount.
The trial court received extensive and detailed expert testimony on the value of the disputed assets, including reasonably anticipated future tax consequences. See Franzke and Franzke, 292 Or 110, 637 P2d 595 (1981); ORS 107.105(1) (f). Onde novo review we are not convinced that the result reached is wrong or that we could make a significantly more equitable determination. We find no error in the trial court’s treatment of husband’s inheritance, in the distribution of his retirement accounts or in the award of spousal support. Interest on a judgment in a dissolution case, however, may not exceed the statutory rate of nine percent. Nickerson and Nickerson, 63 Or App 854, 857, 666 P2d 868 (1983), 296 Or 516, 678 P2d 730, modified 68 Or App 288, 680 P2d 1012 (1984); see ORS 82.010(3).
Decree modified to provide that interest on wife’s judgment against husband be reduced from 12 percent to nine percent per annum; otherwise affirmed. No costs to either party.